Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-16-00376-CV

                                       Amanda Brooke PLESS,
                                            Appellant

                                                  v.

                                     Wayne J. RANSBERGER,
                                             Appellee

                   From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 09-1332-CV
                            Honorable Robin V. Dwyer, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Jason Pulliam, Justice

Delivered and Filed: September 28, 2016

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellee, who has not opposed the motion. Therefore, this court grants the motion and

dismisses the appeal. See TEX. R. APP. P. 42.1(a).

                                                   PER CURIAM